  Case 3:20-cv-01161-MO                  Document 15-4    Filed 07/22/20   Page 1 of 9



Official website of the Department of Homeland Security
Case 3:20-cv-01161-MO   Document 15-4   Filed 07/22/20   Page 2 of 9
Case 3:20-cv-01161-MO   Document 15-4   Filed 07/22/20   Page 3 of 9
Case 3:20-cv-01161-MO   Document 15-4   Filed 07/22/20   Page 4 of 9
Case 3:20-cv-01161-MO   Document 15-4   Filed 07/22/20   Page 5 of 9




◦


◦


◦
Case 3:20-cv-01161-MO   Document 15-4   Filed 07/22/20   Page 6 of 9
Case 3:20-cv-01161-MO   Document 15-4   Filed 07/22/20   Page 7 of 9
Case 3:20-cv-01161-MO   Document 15-4   Filed 07/22/20   Page 8 of 9
Case 3:20-cv-01161-MO   Document 15-4   Filed 07/22/20   Page 9 of 9
